DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant recites “treating manure” in line 2 where it appears applicant intended “treating dairy manure,” which would also provide antecedent basis for dependent claims 2 and 3.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 wastewater" and claim 1, line 2 will be considered to recite “…apparatus treating dairy manure.”
Claim 3 recites the limitation "the dairy manure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 1, line 2 will be considered to recite “…apparatus treating dairy manure.”
Claim 4 recites the limitation "the treated water" in line 9. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "the treated [[water]]manure."
Claim 4 recites the limitation "the micro-solids" in line 9. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]] micro-solids." 
The terms “high concentration or organic matter” and “high-concentration organic matter” in claim 7 are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the claim will be considered to recite “a 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo et al. (KR 10-0735545, any page numbers refer to the English translation provided by applicant on 11/04/2020).
  	Woo et al. teach an aeration tank (3) improving flocculation and sedimentation characteristics in a manure treatment apparatus treating manure (page 3; “The object of the present invention is to provide a method for recycling and purifying a high concentration of organic wastewater, and to separate the solids of the high concentration of organic wastewater by a contaminant removal device, and to decompose organic matter through the high temperature aerobic digestion reaction tank. Aerobic digestion step that kills pathogenic microorganisms, and solid-liquid separation separating the dehydrated cake and desorption filtrate by coagulation / dehydration with or without the administration of an inorganic flocculant to the high temperature aerobic digestion treatment water.”; page 6, “In the present invention, in the 
  	a diffuser (202) supplying air (page 3 “The present invention has been made in view of this point, and installed a straight or radial air supply means on the bottom of the high-temperature aerobic digestion reaction tank and supplying air the blower while supplying wastewater to the internal circulation pump to provide air and wastewater from the air supply means Mixing and discharging to exposed and discharge nozzles removes pathogenic microorganisms and Escherichia coli and promotes organic decomposition of useful microorganisms, which not only increases the efficiency of decomposition of organic matter but also minimizes foam formation by using internal foam removing means and foam vacuum suction means.);
  	a vertical wall preventing an outflow of raw water (Fig. 3); and
  	an exhaustion pipe (203) discharging air and treated water and removing bubbles generated in the aeration tank page 3, “And, the high temperature aerobic digestion step, the waste water supply step of supplying waste water to the high temperature aerobic digestion reaction tank by waste water supply means formed on one side of the high temperature aerobic digestion reaction tank, and air supply means connected to the fluid pipe of the waste water supply means Air supply step of supplying air from the air and mixing wastewater and air, and the bubble removing means inhales the bubbles generated during the decomposition of organic matter by activation of the high 
	Regarding the limitation being for dairy manure, it is submitted that the recitation is one of intended use that fails to impose additional structure on the apparatus.
  	Per claim 2, it is submitted that the limitation wherein the diffuser converts ammonium ions into ammonia by supplying air to the aeration tank and strips carbon dioxide to increase pH in the aeration tank to combine calcium and phosphorus in the dairy manure
  	Per claim 3, it is submitted that the limitation wherein a time during which the dairy manure is retained may be adjusted by properties of the raw water is a recitation of intended use that fails to add structure to the claimed apparatus. If it is applicant’s position that the limitation somehow adds structure to the claimed apparatus, it is submitted that the apparatus of Woo et al. is capable of performing the claimed function without structural modification.	

Allowable Subject Matter
Claims 4-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
  	Per claim 4, while it is known in the art to provide an apparatus for treating dairy manure that removes nitrogen and phosphorus from manure wastewater and to discharge to farmland, the apparatus comprising: an anaerobic digester for converting organic matter of dairy manure into methane gas using an anaerobic digestion reaction; a fiber separator for separating fibers present in the organic matter not converted to the methane gas (see, for example, US 2019/0352238 to Harrison et al.); in the examiner’s opinion, the prior art fails to teach or render obvious the apparatus further comprising an aeration tank for raising the pH of manure wastewater remaining in the treated manure after the fibers are separated; a flotation tank for flocculating or floating [[the]] micro-solids; a nitritation tank for converting ammonia nitrogen remaining in the treated wastewater after the micro-solids have been removed into nitrite nitrogen; an anammox tank for removing the nitrite nitrogen using a shortcut nitrogen removal reaction; and a sedimentation/storage tank for removing nitrate nitrogen by inducing endogenous denitrification of the nitrate nitrogen.
  	Per claim 7, while it is known in the art to provide a  method for treating dairy manure wastewater using a treatment apparatus, the method comprising: introducing dairy manure wastewater containing a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
02/10/22